DETAILED ACTION
Status of Application
Receipt of the response to the quale action, the amendments to the claims and applicant arguments/remarks, filed 03/04/2022, is acknowledged.  
Claims 1, 7-11, 23 and 25-29 are pending in this action.  Claims 12, 18-22 have been cancelled.  Claims 2-6, 13-17 and 24 have been cancelled previously.  Claims 1, 7-11, 23 and 25-29 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed May 2, 2019, claims benefit of provisional U.S. Application No. 62/666,379, filed May 3, 2018.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method of treating retinal diseases of a subject in need thereof by administering into the eye of the subject by direct injection an effective amount of desacetylmetipranolol/drug (i.e., the principal metabolite of metipranolol that is also active as a β-blocker) incorporated into a (co)polymeric drug delivery vehicle providing controlled drug release.  Applicant teaches that desacetylmetipranolol can be suppresses the activation of receptor for advanced glycation end products, which limits the deterioration of retinal pigment epithelium; (ii) promotes rod and cone photoreceptor survival and function; (iii) suppresses the development of choroidal neovascularization. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7-11, 23 and 25-29 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615